Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2022, 09/19/2022, 09/02/2022, 05/12/2022, 04/26/2022, 04/26/2022, 08/02/2021, and 09/08/2020, was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitano (US 20170108691) in view of Kojima (US 20150312457).
Regarding claim 1, Kitano discloses an endoscope (endoscope 2) comprising: 
a tip part (front end portion 10; FIGS. 1, 3) assembly including: 
a housing (a sensor holder 23; FIG. 4) having an inner surface; 
a camera module (image sensor 21; FIG. 4; para [0059]) positioned in the housing and having connection points in a first connection point pattern (plurality of terminals 26; FIG. 3), the camera module having an upper surface (FIG. 3, annotated below) adjacent the inner surface of the housing (FIG. 4) and a lower surface opposite the upper surface, a distance from the upper surface to the lower surface defining a height of the camera module (FIG. 3); 
a converter circuit board (sensor connection portion 30; FIG. 3) comprising a first surface (FIG. 3) and a second surface opposite the first surface (FIG. 3), the first surface comprising connection points arranged in the first connection point pattern  (plurality of terminals 26; FIG. 3) and electrically connected to the connection points of the camera module (FIG. 3); and 
a flexible circuit (electric wire connection portion 31; circuit board 24 can be flexible or rigid. Para [0064]; FIG. 3) comprising connection points arranged in a second connection point pattern (patterns of contact lands 32. FIG. 3) and electrically connected to the connection points (contacts 26) on the second surface of the converter circuit board; and 
wherein none of the connection points in the second connection point pattern are closer to the upper surface than a connection point in the first connection point pattern that is closest to the upper surface than other of the connection points in the first connection point pattern (None of the connection points 32 are closer to the upper surface than a connection point in the first connection point pattern (terminals 26) that is closest to the upper surface; FIG. 3).  
 	Kitano does not expressly disclose a second surface opposite the first surface and comprising connection points arranged in a second connection point pattern.
Kojima is directed to a manufacturing method of an image pickup apparatus (abstract) and teaches a converter circuit board (wiring board 30; para [0025]) comprising a first surface (Surface opposite the primary surface 30SA; FIG. 4, reproduced below) and a second surface opposite the first surface (first primary surface 30SA; FIG. 4), the first surface comprising connection points arranged in the first connection point pattern and electrically connected to the connection points of the camera module (Image pickup device chip 20; connection points 20; para [0025]; FIG. 4) and a second surface a comprising connection points arranged in a second connection point pattern (FIG. 4; connection points 32). Further, Kojima teaches that using a converter circuit board (wiring board 30) allows the cables to be connected to wiring board easily while the wiring board (30SA, 30SB) is in straight position (FIG. 7) which will improve the workability (para [0050]-[0051]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitano to include a converter circuit board in accordance with the teaching of Kojima so that cable connection terminals could be connected to the imaging device using a converter circuit board (wiring board 30). A person of ordinary skill in the art would have been motivated to include a converter circuit board as an intermediate circuit board because this would provide an improved the workability with the connection of the circuit. 


    PNG
    media_image1.png
    783
    1269
    media_image1.png
    Greyscale

Regarding claim 2, Kitano in view of Kojima teaches wherein the first connection point pattern and the second connection point pattern are different in a relative position between the contact points (Kojima: Contact points 22 and 32 have different relative position. FIG. 4).  
Regarding claim 3, Kitano in view of Kojima teaches wherein the camera module includes a proximal end surface (Kitano: FIG. 3) extending between the upper surface and the lower surface, and the connection points are located on the proximal end surface (Kitano: FIG. 3).  
Regarding claim 4, Kitano in view of Kojima teaches wherein the second connection point pattern extends shorter than the first connection point pattern in a height direction of the proximal end surface of the camera module (Kojima: Note height direction of the contact points 22 and 32; FIG. 4 ).  

Regarding claim 5, Kitano in view of Kojima, as modified, teaches wherein the connection points in the second connection point pattern are aligned in one row (Kojima: Annotated FIG. 4 below) and the connection points in the first connection point pattern are aligned in two rows (Kojima: Annotated FIG. 4).



    PNG
    media_image2.png
    494
    785
    media_image2.png
    Greyscale

Regarding claim 8, Kitano in view of Kojima teaches a working channel positioned at least partly in the housing, wherein the second connection point pattern is positioned closer to the working channel than the first connection point pattern (Kitano: The working channel is positioned near the connection pattern 27, FIG. 6. Connection pattern 27 becomes the second connection point pattern. FIGS, 3, 6).


Regarding claim 9, Kitano in view of Kojima teaches, wherein the first connection point pattern comprises four connection points arranged in a respective corner of a substantially rectangular shape, and wherein the second connection pattern comprises four connection points arranged along a substantially straight line (Kojima: FIG. 4 annotated above).

Regarding claim 10, Kitano in view of Kojima teaches wherein the flexible circuit includes a first portion (Kitano: FIG. 3; portion referenced by numeral 30) positioned face-to-face with the converter circuit board and a second portion extending from the first portion and comprising a first fold extending toward a proximal end of the housing (Kitano: Note fold between the portions referenced by numerals 30, 31; FIG. 3).  
Regarding claim 11, Kitano in view of Kojima teaches wherein the second portion does not extend above a plane passing through the upper surface of the camera module (Kitano: FIG. 3).  
Regarding claim 12, Kitano in view of Kojima teaches wherein the second portion does not extend into an upper volume of the housing (Kitano: FIG. 3; The second portion extends into the lower volume of the housing.).  
Regarding claim 13, Kitano in view of Kojima teaches wherein the second portion does not extend outside a camera module projection volume that extends proximally of the camera module (Kitano: FIG. 3; The second portion extends within the projection volume of the camera along the proximal direction.).  
Regarding claim 14, Kitano in view of Kojima teaches wherein the tip part assembly further comprises a main circuit board (Kitano: FIG. 3) connected to the second portion of the flexible circuit (Kitano: FIG. 3) and extending proximally of the first portion (Kitano: FIG. 3).  
Regarding claim 15, Kitano in view of Kojima teaches wherein the housing has an outer surface facing the environment (Kitano: FIG. 4), the outer surface enclosing a volume and extending in a longitudinal direction between a proximal end and a distal end of the housing, a working channel (Kitano: treatment tool channel 14; FIG. 6) being at least partly housed in the housing and comprising an opening in a distal surface of the housing (Kitano: Channel 14  would have an opening. FIG. 6), the camera module (Kitano: image sensor 21; FIG. 4; para [0059]) being at least partly housed in the housing (Kitano: FIGS. 4, 5), at least a portion of the flexible circuit and at least a portion of the converter circuit board being arranged in the housing (Kitano: FIGS. 4, 5).  
Regarding claim 16, Kitano in view of Kojima teaches wherein an outer maximum extent in a cross sectional direction of the tip part assembly is less than 3.3 mm (Kitano: An outer shape of the image sensor may not be larger than 1 mm square in view along a normal direction of an image receiving surface of the image sensor. Para [0107]).  

Claim(s) 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitano (US 20170108691) in view of Kojima (US 20150312457) and further in view of Kirma (US 20130271588).
Regarding claim 17, Kitano does not expressly disclose a light emitting diode (LED), wherein the converter circuit board further comprises at least one LED holder supporting the LED.
Kirma is directed to a flexible electronic circuit board for a tip section of a multi-camera endoscope (FIG. 6; abstract) and teaches a light emitting diode (LED), wherein the converter circuit board further comprises at least one LED holder supporting the LED (LED 240b is attached on the flexible circuit board 400; FIG. 6; para [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kitano’s endoscope to have LED in accordance with the teaching of Kirma so that visualization could be provided from the distal end portion of the endoscope.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
No claims have been allowed in this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
10/27/2022